129 F.3d 125
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dorothy GRANT, Plaintiff-Appellant,v.TOSCO REFINING CO., Defendant-Appellee.
No. 96-17228.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1997.**Decided Nov. 6, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-95-03224-FMS;  Fern M. Smith, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Dorothy Grant appeals pro se the district court's summary judgment for defendant Tosco Refining Co. "Tosco" in Grant's employment discrimination action under the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §§ 621-643, and Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e-2(a)(1).  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo the grant of summary judgment, see Jesinger v. Nevada Fed.  Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm for the reasons expressed in the well-written opinion of the district court entered October 8, 1996.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Grant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3